MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-14-00527-CV

Pamela Johnson, M.D., Appellant            Appealed from the 127th District Court
                                           of Harris County. (Tr. Ct. No. 2013-
v.                                         67199).     Memorandum        Opinion
                                           delivered by Justice Jamison. Justices
Rosario Gomez, Appellee
                                           Boyce and Donovan also participating.

TO THE 127TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on January 22, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an interlocutory appeal from the judgment in favor of appellee,
Rosario Gomez, signed June 13, 2014, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.
       We order appellant, Pamela Johnson, M.D., to pay all costs incurred in this
appeal.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, April 3.
2015.